NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANTONIO GUERRA-GONZALEZ, AKA                    No.    15-70850
Antonio Guerra Gonzales,
                                                Agency No. A087-901-304
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Antonio Guerra-Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion to suppress,

finding him removable, and denying his applications for asylum, withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo the denial of a motion to

suppress, Martinez-Medina v. Holder, 673 F.3d 1029, 1033 (9th Cir. 2011), and we

review for substantial evidence the agency’s factual findings, Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for review.

       The agency did not err by admitting the Form I-213, where it was probative

and its admission was fundamentally fair. See Rojas-Garcia v. Ashcroft, 339 F.3d

814, 823 (9th Cir. 2003).

       Substantial evidence supports the agency’s determination that the

government met its burden of proof by establishing Guerra-Gonzalez’s alienage by

clear and convincing evidence. See United States v. Bucher, 375 F.3d 929, 931 (9th

Cir. 2004) (“[R]easonable inferences from th[e] facts are the province of the trier

of fact.”).

       Contrary to Guerra-Gonzalez’s contentions, the BIA did not misconstrue the

IJ’s decision or Guerra-Gonzalez’s contentions regarding the Form I-213.

       Substantial evidence supports the agency’s finding that Guerra-Gonzalez

failed to establish that any harm he fears in Mexico will be on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”); INS v.


                                          2                                    15-70850
Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (“To reverse the BIA finding we

must find that the evidence not only supports that conclusion, but compels it[.]”).

In light of this dispositive determination, we do not address Guerra-Gonzalez’s

contention that he established an objectively reasonable well-founded fear. Thus,

Guerra-Gonzalez’s withholding of removal claim fails.

      We reject Guerra-Gonzalez’s contention that he warrants remand pursuant to

our decision in Flores-Rios v. Lynch, 807 F.3d 1123 (9th Cir. 2015). We also reject

Guerra-Gonzalez’s contentions that the BIA engaged in improper fact-finding or

applied an incorrect legal standard in its analysis of his political opinion claim.

      Even considering the BIA’s alleged mischaracterization of Guerra-

Gonzalez’s evidence, substantial evidence supports the BIA’s determination that

Guerra-Gonzalez failed to establish it is more likely than not he will be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                           3                                    15-70850